United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-3742
                                 ___________

Percy J. Cooper,                       *
                                       *
                   Appellant,          *
                                       *
      v.                               *
                                       *
Dora B. Schriro; Gene Stubblefield;    * Appeal from the United States
Steve Long; Jennifer Sachse; Mary      * District Court for the Eastern
Brundage; Fred Arflack; Georgia        * District of Missouri.
Becker; John D'Alessanda; Larry        *
Kleine; Charles Womble; Dale           *      [UNPUBLISHED]
Kennard; James M. Rhodes; Tim          *
Sappington; William E. Francis;        *
Unknown Shift Supervisor; Robert       *
W. Asher; Jeff Terschluse,             *
                                       *
                   Appellees.          *
                                  ___________

                           Submitted: December 26, 2000

                               Filed: December 29, 2000
                                ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.
       Missouri inmate Percy J. Cooper appeals the adverse disposition of Cooper's 42
U.S.C. § 1983 complaint. After reviewing the record and the parties' briefs, we affirm
for the reasons stated in the district court's orders. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-